PER FORM ACCORBEING

THIS DOCUME
TO FEDERAL ANTHOR LOCAL RULES AND PRACTICES

ANB iS SUBJECT TO RESECTION BY THE COURT. ,
ti SH (al (ul

NT 1§ NOT IN PRO

       
 

 

 

REFHRENCE _\ é
PE (gle Humnleet See on)
4 eg & a el are
4 we aoe
: greed _—™

OSTRICH OF AQYVZEWA

ve. CR20-673-PHXMTL-1

A Boot. XY 5 Q gee 20. Ms Ci 26 5 ¥- iY a X Mm

 

— oe oo
er VSesecutmR

 

)
"

— MASCOMOUCT

 

CN Buncey. OLIVER eeey

 

 

£ alates iA oo +} * S$ j } 5 a Le J CVU 1A bie a a Ni TLE 2. . (tc!
ry . 7 , 5 | 2 ska tna het dick © So Os { i adea, ot
Saat seh 1 he € Lf Bes} do 2 Leve peo LCE ori al aon 27105 Cor wehaet 2 ‘ 4 7 , 2, - oe

Li; § Don FE Nets So.

 

1 (4, 20M a watt cn Facts

 

 

. he 22 Semen S " Q OF * A % 4} ! ) q ~f j
7 LU a bSe Oh 4 fi :
ip. 2A TK J + i ~\e hel call adoey {ya Tatra lig aN, dren : he (2, é i aby 7 ce
he Noo uP DTD ac. LEQ INS : Me CO EA a jaal<
c Ay enact OaSeru! at hes due Oe $ ‘ ¢ & + - " ' : - . :
ENR Rat Rall “ * £ 5 we oN Aehs veo nicl Ji pu. \ t \ } yng fet
i % AVACA ey. Me cd dE so AMOS AY vdeus t &. (Me , 2 Kei? > Od
i CL ome It ae | 6 fe ¢ £
i We Late Bo le. Say ee bl he s @ Le. :

Aly. a Ase. - san! x 4\ a is x G6 ey. us i £ e CLE £2 ©. cA? i 1 R z
Spo nf AKI icy : A WZ 4 ¢
x \ hea 2. 1 e-| J fe ne de 4ll | +) 3 + ~ x
rows oa CAN ia & do. Fe, I . j

 

LO SURAT ARS NY a5} be CALLS Qe... \s ~ oe C & Bet “ Bo
) \ MOL. 5 ' seach Da teed Boy beau Mf WS cs 3 tLe .
BLN ooccnsion hen Re LAI. A } . LA ; eS. 2) LU >}

 

 

\) 5 ., } + | ~ ) a ‘
Pees a Ae, iG ; & heck SOS M g. | 126012 Ut s = PIANO “ é. 4 a Cit (Sk a)
IOS le El eat OR. Meth Se ae, z Cc ¢ |
¢ \ ~y c\ 4 fale A i 2 mf { Og af. sermons id

-\| Coe
heed. Videe @ We )
Ves. She. Ve Fencaut imentans he Pe yd
ALLS sey a Yhe sur rane bith level S” date
Gath bevel So belly drive TA cs th
 

t ”
le avecsnarent & Courckeicn. be Cojodit Cowes AUIS “cdicected ax She Aciteia2 Allasrey fromecad Sack

e , - . = i . oy pe ‘ ‘
Py novicla. Ciel adhuss “ewefonce G26 tucthheld j (awon the Corse yy Aad the (pF ernel at fa the Jeon 1. ot UideeS. .

\

. ME ey at Y Ls , "
titled Synapse 1S AA Ke he Cats, de +hosa videos She eterc!aat of. S$ Cie $8.5 the Violent thee ot 6 ttt

 

 

he rececves! Trees Aan. ANeKeney at huvme NS6i des le Oeeadant's home wnth 2 Ss: Ae (MF encdant

Chained Ay nSanedso: Bsa nor \avasSenes A guns Ao yiry Mekiney dug do dks Stalking. behavior lhe 2 have

Uirlecs..ave the CA gn@hea oF the Cry akc reanark reg avcling bil Bicerteiae anda gual Cains god reve cnberroleed

atk Aacon Amd wnt he Aiducney (rengcal, Vy jad, Sho You Te\ye. f vdec! a i 2sKiing bihethe- the CASeu Lact
¢

s howe) Visit 2 excel op Vrent ot 2 By ASS Us fasta an. Ax 1S 28sault cgle 2inc/ Be LO BNR DL acer |

 

C42.5 Ain! ad Aan. Me Gu ningy Pram XC Kciamty 6 tty, MSr eh eFense Veter Slelfe’ the Me wlutt
GO ta la inditaaateuen thet the. ind ivrdsaa.d lv25 Gee’ te Koll hens The Qoten/ant LES AH eA cng to

Convince. Raven. he had 2. au de defend Jalnnce WY:

 

Josiny Me Aederkurs heaeing, Ne Croscedo aMeyes the OrFendant Aarasse? Acs.Uacle
hy SQeaking. Aduod. ips on Se OvYendaat's rredia channel, He ler orpues oF Ozcbly Fh (Master.
Ske aNered deramatvors oboe Uncle and “eens. pass wees ees Pacey. B58. S80 § ireg lecdec! te"

mandion Vhe QpFarcdend WAS QLECUS SL hes ere le ot emberelhng 463 00, Gee! cli lars Jia hes inet bend _

 

Veus & Fe ud Aarne). ot Sih \e cht ‘y Sydnn SV Arcus Dorrr§ ed Cren ung f Chill a ; ule « Sde alsy
. . . ce J {
Ix lex } Jy one rade as he. wwtS Outset de . al 2 dria $s ness Me Ie QeFuge” dy clocuane wot Ars. Uncles ember lyaeirle

Craulpadory intecorvatren fnclue nf. ot Nog § Cor the —Ccvel Jetamatcoir_ 025 €, whieh (§ imentionec! aha uk,

bead wethhe (ol Peon ot be Gyed Brat! the Qtendant

* 4 i so 4 \
besa Nemes. 25. beeen Lin ces ilar con 2c ® det hes day tuth Charles Couks atlecrey

ye (
Kay rend Chawla, Chavles (ue is the (eendants Unele menkened above. ws Sewnis 0S surat

ay Carles: emberelmend oF \eusd Suwls Scone Leen Cons Fyugd Sand Disa das here

 

Lacking eur dbo Ray mond Candle hry ane dior t 4c_Squash potenaal geureeution oF Charke 6 fork th |

Vtosecudey. sands. Chocles Cc lean ‘ Jue nable bes dy. est Fy AS Ai ns t the Oc Fonelant 2 . .

 

 

 

 
_ Vhe. eho) ander Lote dno Wes and. pele Kruws Lesa Jeanie clecaks Cocks acls bath
ovher aie ney ss Sve has. heen. winging en Me Ootendant!s. ahilds du ceacesedad ion Vay todd dng. othe
Aer mney San cessarsls de Lees 052. Cardea\ Avenue 2nd cousins O\cents are Lisale Faw te 2 Fer
hues. Seal deshinadiendstuth other attorney 5 oe Thes 16 Stancard (preacdies uath many @eerney $46.00.
craks deals under he + ahje du. “Sere Preirebenes ovewia Court Lea 652 Ihe seclly Qa Cayeny
DNeohe redid. Racks woakes ton Shese. arkeuonn deals.

Slows Med Shes “1 Jayof Park RO QW oe

 

 

 

‘

Liga FE deunis..

Vue. Qenarssance Square rig uasinunamanaanianuitniin yeti:
HO Ne Central Avenue. Suite YOO.

q hoeniz, Acizona. SOoOU MUG

LGOK WN. Cewdcal. Avenue Sade QNG

Cheente, Arieona S50AQ
 

Chauncey etl herey
361750 ( cb = aH
8.0 Gex 3.640

Fluveince, Abrir0 vA S9142.

Trig Corrospengence is Mailed
fram A Gerrectional Institution

ys Contents Are Uncensored.

 

MAR 11 2021

C \erk oF the Cowes CLERK OF 7 THe G cou our

. TATES DISTR.
S 2nd 74 Ory O° Cenner THE DISTRICT OF ARIZONA
US Court house
Not ud. Washing tun Siceet, Dec BG
Phoenig, Arzena 95003 - 215
HEMEL RSS ifgghodogoftone iD ffadedabenaf DE abagtda yet dddegdongta fd
